Case 6:17-cV-01164-GKS-G.]K Document 84-7 Filed 10/02/18 Page 1 of 2 Page|D 774

DECLARA'I`ION OF DAN SANDINI

 

l. My name is Dan Sandini, l am over the age ot` eighteen (_18) years, and have
personal knowledge of all facts stated herein

2. l ain a journalist who worked for 'P_roj"ect Veritas at all times relevant to this
lawsuit

3. Project Veritas assigned rne to confirm a story told by Steve Wentz to another
Project Veritas Videographer, and l traveled to Wichita, Kansas to rneet with President of the
United 'l`eachers of Wicln`ta teachers’ un_ion¢ Steve Wentz for that assignmenty

41 l met Steve Wentz in a Panera Breadl restaurant, where several other people
were present

5. l recorded my conversation with Mr. Wentz, in which Mr. Wentz denied
having ever*told a snident"‘l will kick your fucking ass,”

6.l l l consented to the recording of our conversation

7. _Prior to traveling to Wichita, l was briefed by Project Veritas on Kans'as v
recording laws and instructed to only record audio/video in public places

8. Project Veritas used my recording of my conversation with Mr. Wentz: along
with another recorded conversation with Mr. Wentz made by another videographer, to

compile the Video at issue here and published it on lone 28, 2016.

 

Case 6:17-cV-01164-GKS-G.]K Document 84-7 Filed 10/02/18 Page 2 of 2 Page|D 775

AFFIRMA'I`ION UNDER OATH

l declare under penalties ot` perjury under the laws of the United States that the
foregoing statements are true and correct, and that I have duly executed this Declaration on
the date listed below.

 

 

 

